PER CURIAM:
Michael Stevenson Viands appeals the district court’s order granting his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Viands, No. 3:00-er-00057-JPB-3 (N.D.W.Va. Feb. 9, 2009). We deny Viands’ motion for clarification. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.